On Rehearing.
VALLIANT, J.
Upon a reconsideration of this cause on the motion for rehearing we are of the opinion that the ends of justice would be better served by remanding the cause to the circuit court for trial de novo with leave to defendants if they see fit to amend their answer admitting the falsity of the return as made, but averring service in fact of the nature indicated by *693their evidence, and actual notice to the plaintiff of the pendency of the suit, upon which plaintiff may join issue.
We see no reason to change our views on the law points contained in the original opinion.' In their argument on this motion counsel comment on the failure of the plaintiff’s husband to testify at the trial. Upon the issue relating to the service as the pleadings were at that trial the husband was not a competent witness, but if an issue is tendered showing that he was made by the sheriff the agent to deliver the writ to his wife, he would be a competent witness on that point.
The judgment of this court of date March 12, 1901, is therefore so modified that instead of remanding the cause with directions to enter a decree as therein specified, the judgment of the circuit court is reversed and the cause remanded to that court for a trial de novo, according to the views in our original opinion and herein expressed, and with leave to amend the pleadings as above indicated.
Brace, P. J., and Robinson, J., who concurred in the original opinion, concur also in what is here said.